Opinion by
Evans, J.
It appeared that the collector required a deposit of estimated duties at the rate of 10 percent ad valorem under paragraph 1457, and on liquidation duty was assessed at the same rate. The plaintiff’s attorney requested the collector to repost the entries involved, which he refused to do. It was found that the protests were filed within 60 days of the collector’s refusal to repost and are timely under the rulings in Dublin v. United States (2 Cust. Ct. 14, C. D. 77) and Astra v. United States (id. 20, C. D. 79). On the authority of Workman v. United States (4 id. 295, C. D. 346) it was found that the posting in this case was not in compliance with the statute and regulations. That claim was therefore sustained.